DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said tear unit is arranged to mainly extend in a direction parallel to the direction of the central axis of a paper roll when arranged in said dispenser, such that the outer cylindrical surface of said paper roll faces said tear unit during dispensing” as set forth in Claim 45; and “wherein said tear unit is arranged to mainly extend in a direction parallel to the direction of the width of a stack of paper when arranged in said dispenser, such that the unfolding surface of said stack of paper faces said tear unit during dispensing” as set forth in Claim 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-35, 41-45, 47-49, and 51-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnard (EP 0 107 487).
	With respect to Claim 33, Barnard, Figures 1-8, teaches a tear unit for a dispenser 10 for dispensing web of paper, the tear unit comprising a tear unit body 22, said tear unit body comprising a friction surface provided with an elastomer (see Page 7, line 1), and wherein said elastomer comprises rounded protrusions (See Figure 7) distributed along the friction surface such as to facilitate tearing during dispensing of paper, wherein said rounded protrusions are rounded in all directions.  
With respect to Claim 34, Barnard further teaches wherein the rounded protrusions are evenly distributed along the friction surface (See Figure 7).  
With respect to Claim 35, Barnard further teaches wherein the rounded protrusions are arranged at a center-to-center distance from each other, the distance being larger than the maximum diameter of the rounded protrusions. 
Claim 41, Barnard further teaches a dispenser 10 for dispensing web of paper, the dispenser comprising: a housing 30,34,36, a dispensing opening 24 defined in said housing 30,36 for dispensing paper; and a tear unit 22 according to claim 33, which unit is arranged at the dispensing opening 24 for facilitating tear of the paper upon moving the tissue paper over the tear unit.  
	With respect to Claim 42, Barnard further teaches wherein said housing comprises a housing body 34 and a cover 36, the cover allowing access into the housing for refilling the dispenser.  
With respect to Claim 43, Barnard further teaches wherein the tear unit 22 is arranged at least at one edge defining the dispensing opening.  
With respect to Claim 44, Barnard further teaches wherein the dispenser is a roll dispenser.  
With respect to Claim 45, Barnard further teaches wherein the dispenser is a roll dispenser, and said tear unit is arranged to mainly extend in a direction parallel to the direction of the central axis of a paper roll when arranged in said dispenser, such that the outer cylindrical surface of said paper roll faces said tear unit during dispensing.
 With respect to Claim 46, Barnard further teaches wherein the dispenser is a roll dispenser, and wherein said tear unit is arranged to mainly extend in a direction perpendicular to the direction of the central axis of said paper roll such that a side of said paper roll faces said tear unit during dispensing.
With respect to Claim 47, Barnard further teaches wherein said dispenser comprises at least one roll holder 18 for rotatably supporting an axis of a roll of paper. 
Claim 48, Barnard further teaches wherein said tear unit is arranged at a distance from said at least one roll holder, and wherein said distance between the central axis of said roll holder and the periphery of a full paper roll arranged on the roll holder is smaller than the distance between the central axis of the roll holder and the tear unit.
	With respect to Claim 49, Barnard further teaches a housing for accommodating at least one roll 28.  
	With respect to Claim 51, Barnard further teaches 51. (New) The dispenser according to claim 41, wherein the paper is tissue paper.
	With respect to Claim 52, the method described in these claims would inherently result from the use of the tear unit of Barnard as advanced above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnard as applied to Claims 33-35, 41-49, and 51-52 above.
With respect to Claim 36, Barnard is advanced above.
Barnard teaches all the elements of the tear unit except for wherein said rounded protrusions have a height/diameter ratio of about 2/3. 
  	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the rounded protrusions of Barnard as Claim 36, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 37, Barnard is advanced above.
	Barnard teaches all the elements of the tear unit except for wherein the height of said protrusions is less than 4 mm.  

	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the height of the protrusions of Barnard as specified in Claim 37, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 38, Barnard is advanced above.
	Barnard teaches all the elements of the tear unit except for wherein the elastomer is a thermoplastic elastomer.  
	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to design the elastomer of Barnard to be a thermoplastic elastomer as specified in Claim 38, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 39, Barnard is advanced above.
	Barnard teaches all the elements of the tear unit except for wherein said thermoplastic elastomer has a hardness of 70-90 Shore A.  
	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the elastomer of Barnard to have a Shore Claim 39, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnard as applied to Claims 33-35, 41-49, and 51-52 above, and further in view of Achton (U.S. Patent Application Publication No. 2014/0239035).
	 With respect to Claim 46, Barnard is advanced above.
Barnard teaches all the elements of the dispenser except for said tear unit 5 is arranged to mainly extend in a direction parallel to the direction of the width of a stack of paper 3 when arranged in said dispenser, such that the unfolding surface of said stack of paper faces said tear unit during dispensing.  
	However, Achton, Figures 1-3, teaches a tear unit is arranged to mainly extend in a direction parallel to the direction of the width of a stack of paper when arranged in said dispenser, such that the unfolding surface of said stack of paper faces said tear unit during dispensing.  
	It would have been obvious to one of ordinary skill in the art to provide Barnard with the ability to dispense and tear stacks of paper, as taught by Achton, for the purpose of allowing the user a different alternative of a supply of paper other than a roll.
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654